


Exhibit 10.1


EXECUTION VERSION


SECOND AMENDMENT AND ADDITIONAL TRANCHE TERM LOAN AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT




This SECOND AMENDMENT AND ADDITIONAL TRANCHE TERM LOAN AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of
September 22, 2014, by and among HEALTHSOUTH CORPORATION, a Delaware corporation
(the “Borrower”), the LENDERS party hereto and BARCLAYS BANK PLC, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and the other
parties thereto have entered into that certain Third Amended and Restated Credit
Agreement dated as of August 10, 2012 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower, each Lender executing a signature page to this Amendment
as an “Incremental Lender” (each an “2014 Incremental Lender”) and the
Administrative Agent desire to amend the Credit Agreement to establish a Class
of Additional Tranche Term Loans in the aggregate principal amount of up to
$150,000,000 as provided in Section 2.20 of the Credit Agreement; and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain other provisions of the Credit Agreement on the terms and conditions
contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.


Section 2. Additional Tranche Term Loans. The Borrower, the Incremental Lenders
and the Administrative Agent agree as follows:


(a)    Establishment of Class. Pursuant to Section 2.20 of the Credit Agreement,
there is hereby established under the Credit Agreement a new Class of Term Loans
(the “2014 Term Loans”) to be made available by the 2014 Incremental Lenders.
The respective amounts of the Term Commitments of each 2014 Incremental Lender
to make 2014 Term Loans (each a “2014 Term Commitment”) are as set forth on
Schedule A attached hereto. Subject to the terms and conditions hereof and of
the other Loan Documents, upon a request from the Borrower to the Administrative
Agent pursuant to the following subsection (b), each 2014 Incremental Lender
severally and not jointly agrees to make 2014 Term Loans to the Borrower during
the period from the Amendment Effective Date through and including March 31,
2015, in an aggregate principal amount of up to $150,000,000; provided that no
more than $75,000,000 of the 2014 Term Loans may be made after October 1, 2014.
Each Borrowing of 2014 Term Loans shall be in an aggregate minimum amount of
$15,000,000 and integral multiples of $1,000,000 in excess thereof. Upon the
funding of a 2014 Term Loan by a 2014 Incremental Lender, the 2014 Term
Commitment of such Lender shall be reduced by the amount of such 2014 Term Loan.
In addition, at the close of business on March 31, 2015, any remaining amount of
the 2014 Term Commitments shall terminate whether or not drawn prior to such
date.


(b)    Borrowing Mechanics for 2014 Term Loans. To request a Borrowing of 2014
Term Loans, the Borrower shall submit a Borrowing Request to the Administrative
Agent which shall be submitted in the same manner and at the same times as, and
subject to the same requirements of, a Borrowing Request for a Revolving
Borrowing as provided in Section 2.03(b) of the Credit Agreement.






--------------------------------------------------------------------------------




(c)    Terms of 2014 Term Loans. The terms of the 2014 Term Loans shall be as
follows:


(i)    The Maturity Date of the 2014 Term Loans shall be September 20, 2019. The
principal balance of the 2014 Term Loans shall be payable in equal consecutive
quarterly installments with each such installment equal to 1.25% of the
aggregate principal amount of 2014 Term Loans outstanding as of March 31, 2015
(after giving effect to any Borrowing on such date), commencing on March 31,
2015, on the last Business Day of each March, June, September and December of
each year.


(ii)    The Borrower agrees to pay to the Administrative Agent for the account
of each 2014 Incremental Lender a commitment fee, which shall accrue at 0.375%
per annum on the daily amount of the 2014 Term Commitment of such 2014 Increment
Lender during the period from and including the Amendment Effective Date to but
excluding the date on which the 2014 Term Commitments terminate; provided, that
(i) any commitment fee accrued with respect to any of the 2014 Term Commitment
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall be payable by the Borrower so
long as such commitment fee shall otherwise have been due and payable by the
Borrower prior to such time of such Lender becoming a Defaulting Lender and (ii)
no commitment fee shall accrue on any of the 2014 Term Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued
commitment fees shall be payable in arrears on the last Business Day of December
2014 and on the date on which the last of the 2014 Term Commitments terminate.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).


(iii)    The Applicable Rate for the 2014 Term Loans shall be (a) from the
Amendment Effective Date until the date of delivery of the financial statements
for the first fiscal quarter after the Amendment Effective Date, a percentage,
per annum, determined by reference to Category 3 in the below table; and (b)
thereafter, at the applicable rate per annum set forth below under the caption
“ABR Spread”, or “Eurodollar Spread”, as the case may be, based upon the
Borrower’s Leverage Ratio as of the most recent determination date:


Leverage Ratio:
ABR
Spread (%)
Eurodollar
Spread (%)
Category 1
> 4.50 to 1.00
1.25
2.25
Category 2
> 3.00 to 1.00 but ≤ 4.50 to 1.00
1.00
2.00
Category 3
> 1.75 to 1.00 but ≤ 3.00 to 1.00
0.75
1.75
Category 4
≤ 1.75 to 1.00
0.50
1.50



Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate for 2014 Term Loans shall be that in effect at the end of the
most recent fiscal quarter ended prior to such date for which financial
statements have been delivered pursuant to Section 5.01 of the Credit Agreement;
provided that (i) if any annual or quarterly financial statements required to
have been delivered under Section 5.01 of the Credit Agreement shall not have




--------------------------------------------------------------------------------




been delivered, the Applicable Rate with respect to, 2014 Term Loans shall,
until such financial statements shall have been delivered, be determined by
reference to Category 1 in the above table and (ii) in the event of the
incurrence of any Additional Tranche Term Loans in addition to the 2014 Term
Loans, the Leverage Ratio used on any date on or after the date of such
incurrence and prior to the date of delivery pursuant to Section 5.01 of the
financial statements for the fiscal quarter during which such incurrence has
occurred shall reflect the incurrence of such Additional Tranche Term Loans. The
determination of the Applicable Rate for 2014 Term Loans shall be subject to the
provisions of Section 2.18(f) of the Credit Agreement.


(iv)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing of 2014 Term Loans in whole or in part, subject to the
requirements of Section 2.11 of the Credit Agreement.


(v)    To the extent any terms or conditions under this Amendment shall
contradict or be in conflict with any terms or conditions under Section 2.20 of
the Credit Agreement, each Lender party hereto hereby waives any such
contradiction or conflict and agrees that the terms and conditions of this
Amendment shall control.


Section 3. General Amendments to the Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:


(a)The Credit Agreement is amended by deleting from Section 1.01 thereof the
definitions of “Consolidated EBITDA”, “Flood Zone”, “Mortgage” and “Mortgaged
Property”.


(b)The Credit Agreement is amended by restating the table set forth in the
definition of “Applicable Rate” contained in Section 1.01 thereof in its
entirety as follows:


Leverage Ratio:
ABR
Spread (%)
Eurodollar
Spread (%)
Category 1
> 4.50 to 1.00
1.25
2.25
Category 2
> 3.00 to 1.00 but ≤ 4.50 to 1.00
1.00
2.00
Category 3
> 1.75 to 1.00 but ≤ 3.00 to 1.00
0.75
1.75
Category 4
≤ 1.75 to 1.00
0.50
1.50



(c)The Credit Agreement is amended by deleting clause (e) of the definition of
“Collateral and Guarantee Requirement” contained in Section 1.01 thereof and
designating clause (f) of such definition as clause (e).


(d)The Credit Agreement is amended by restating the first sentence of the last
paragraph of the definition of “Collateral and Guarantee Requirement” contained
in Section 1.01 thereof in its entirety as follows:


The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, (i) particular assets if and for so long as, in the reasonable
judgment of the Collateral Agent, the cost of creating or perfecting such
pledges




--------------------------------------------------------------------------------




or security interests in such assets or obtaining title insurance or surveys in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (ii) any interest in real property of the Borrower or
any Restricted Subsidiary and (iii) Excluded Property (as defined in the
Collateral and Guarantee Agreement).


(e)The Credit Agreement is amended by restating the definition of “Excluded
Subsidiary” contained in Section 1.01 thereof in its entirety as follows.


“Excluded Subsidiary” means:


(a)    any Designated Syndicated Person;


(b)    HealthSouth of Altoona, Inc., a Delaware corporation;


(c)    any Subsidiary designated in writing by the Borrower to the
Administrative Agent to the extent and for so long as such Subsidiary does not
account for more than (i) $2,500,000 of the Adjusted Consolidated EBITDA of the
Borrower for the most recently ended period of four consecutive fiscal quarters
for which financial statements shall have been delivered pursuant to
Section 5.01(a)(i) or 5.01(a)(ii), or (ii) $2,500,000 of Consolidated Total
Assets of the Borrower as of the last day of the most recent period for which
financial statements have been delivered pursuant to Section 5.01(a)(i) or
5.01(a)(ii) (each such Subsidiary being called a “Non-Material Subsidiary”); and


(d)    any Restricted Subsidiary that is not a Wholly Owned Restricted
Subsidiary designated in writing by the Borrower to the Administrative Agent;


provided that Subsidiaries that are Excluded Subsidiaries under the preceding
clause (c) or (d) shall not collectively account for (i) more than 20% of the
Adjusted Consolidated EBITDA of the Borrower for the most recently ended period
of four consecutive fiscal quarters for which financial statements shall have
been delivered pursuant to Section 5.01(a)(i) or 5.01(a)(ii), and (ii) more than
20% of Consolidated Total Assets of the Borrower as of the last day of the most
recent period for which financial statements have been delivered pursuant to
Section 5.01(a)(i) or 5.01(a)(ii).


(f)The Credit Agreement is amended by restating the definition of “Fair Market
Value” contained in Section 1.01 thereof in its entirety as follows:


“Fair Market Value” of any asset or items means (a) with respect to a security
listed on a national securities exchange or the subject of price quotations on
any of the NASDAQ OMX markets, the price of such security as reported on such
exchange or market by any widely recognized reporting method customarily relied
upon by financial institutions and (b) with respect to any other asset or items,
the fair market value of such asset or items as determined in good faith by (i)
a Financial Officer for transactions valued at or below $10,000,000 or (ii) by
the Board of Directors of the Borrower or a Subsidiary, as applicable, and
evidenced by a resolution of such Board of Directors, for transactions in excess
of $10,000,000.


(g)The Credit Agreement is amended by adding the following sentence to the end
of the definition of “LIBO Rate”:


If the LIBO Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.






--------------------------------------------------------------------------------




(h)The Credit Agreement is amended by replacing each reference to “Consolidated
EBITDA” in clause (iii) of the definition of “Material Group” in Section 1.01
thereof with a reference to “Adjusted Consolidated EBITDA”.


(i)The Credit Agreement is amended by restating the definition of “Maturity
Date” contained in Section 1.01 thereof in its entirety as follows:


“Maturity Date” means (a) with respect to the Revolving Loans, September 20,
2019, and (b) with respect to Additional Tranche Term Loans of any Class, the
date specified as the scheduled final maturity date of the Additional Tranche
Term Loans of such Class in the applicable Additional Tranche Term Loan
Amendment.


(j)The Credit Agreement is amended by restating the definition of “Permitted
Incremental Amount” contained in Section 1.01 thereof in its entirety as
follows:


“Permitted Incremental Amount” means, at any time, (a) $300,000,000, less
(b) the sum of (i) the aggregate principal amount of Pari Passu Indebtedness
outstanding at such time, (ii) the aggregate principal amount of all Additional
Tranche Term Loans outstanding (excluding the 2014 Term Loans) and all
Additional Revolving Commitments outstanding at such time pursuant to Section
2.20(a) and (iii) the aggregate principal amount of any outstanding Indebtedness
(including outstanding Commitments in respect of such Indebtedness) secured by
Liens permitted under 6.06(e) prior to such time.


(k)The Credit Agreement is amended by restating clause (f) of the definition of
“Permitted Lien” contained in Section 1.01 thereof in its entirety as follows:


(f) encumbrances, easements, rights-of-way, restrictions (including zoning
restrictions), encroachments and other similar charges, encumbrances and title
defects not interfering in any material respect with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary;


(l)The Credit Agreement is amended by restating the definition of “Security
Documents” contained in Section 1.01 thereof in its entirety as follows:


“Security Documents” means the Collateral and Guarantee Agreement, the IP
Security Agreements and each other security agreement or other instrument or
document executed and delivered pursuant to the Collateral and Guarantee
Agreement or pursuant to Section 5.14 to secure any of the Obligations.


(m)The Credit Agreement is amended by restating Section 3.23(b) thereof in its
entirety as follows:


(b)    [Intentionally Omitted.]


(n)The Credit Agreement is amended by restating Section 3.25 thereof in its
entirety as follows:


SECTION 3.25. [Intentionally Omitted.]


(o)The Credit Agreement is amended by restating the first parenthetical
occurring in Section 5.14 thereof in its entirety as follows:


(including (i) the filing and recording of financing statements, fixture filings
and other similar documents, (ii) conducting lien searches and (iii) providing
legal opinions reasonably satisfactory to the Administrative Agent but in no
event shall any Loan Party be required to




--------------------------------------------------------------------------------




execute any mortgages, deeds of trust, deeds to secured debt or other instrument
conveying a Lien in any real property)


(p)The Credit Agreement is amended by restating subsections (c) and (d) of
Section 6.09 thereof in their entirety as follows:


(c)
if at the time of and after giving effect to such Restricted Payment on a pro
forma basis, (i) the Senior Secured Leverage Ratio is equal to or less than
1.75:1.00, (ii) no Default or Event of Default shall have occurred and be
continuing and (iii) the Borrower and its Restricted Subsidiaries would be in
compliance with the financial covenants set forth in Section 6.01, Restricted
Payments to Persons that are not Loan Parties;



(d)
if at the time of and after giving effect to such Restricted Payment on a pro
forma basis, (i) the Senior Secured Leverage Ratio exceeds 1.75:1.00, (ii) no
Default or Event of Default shall have occurred and be continuing and (iii) the
Borrower and its Restricted Subsidiaries would be in compliance with the
financial covenants set forth in Section 6.01, Restricted Payments to Persons
that are not Loan Parties in an aggregate amount not exceeding (A) $200,000,000,
plus (B) if, after giving effect such Restricted Payment on a pro forma basis,
the Leverage Ratio would not be greater than 4.50:1.00, additional Restricted
Payments up to the Available Amount at such time;



(q)The Credit Agreement is amended by restating Section 6.19 thereof in its
entirety as follows:


SECTION 6.19. Capital Expenditures. The Borrower and the Restricted Subsidiaries
will not make Capital Expenditures (other than those funded with proceeds of
asset sales or insurance) in any Fiscal Year in an aggregate amount exceeding
(a) $300,000,000 in such Fiscal Year plus (b) the unused amount of such
$300,000,000 for the immediately preceding Fiscal Year; provided that Capital
Expenditures in any Fiscal Year shall be counted against the base amount of
$300,000,000 of Capital Expenditures permitted under this Section 6.19 for such
Fiscal Year prior to being counted against any additional amounts available from
the immediately preceding Fiscal Year, plus (c) if (i) no Default or Event of
Default shall have occurred and be continuing at the time thereof or would
result therefrom and (ii) after giving effect thereto on a pro forma basis, the
Borrower and its Restricted Subsidiaries would be in compliance with (x) the
financial covenants set forth in Section 6.01 and (y) a Leverage Ratio of not
greater than 4.50:1.00, additional Capital Expenditures up to the Available
Amount at such time.


(r)The Credit Agreement is amended by deleting Schedule 1.01D [Mortgaged
Properties] of the Credit Agreement.


(s)The Credit Agreement is amended by restating subsection (e) of Section 6.06
thereof in its entirety as follows:


(e)
Liens (other than Liens on any Equity Interests of any Restricted Subsidiary or
other Person that is required to be pledged under the Collateral and Guarantee
Agreement) that are not permitted by any other clause of this Section 6.06
securing Indebtedness in an aggregate principal amount not exceeding
$300,000,000; provided that not more than $50,000,000 of such Indebtedness may
be secured by Liens on any real property of the Borrower or any of its Wholly
Owned Restricted Subsidiaries.







--------------------------------------------------------------------------------




(t)The Credit Agreement is amended by adding the following definitions of
“Designated Jurisdiction” and “Sanction” in the correct alphabetical order in
Section 1.01:


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Sanction” means any sanction administered or enforced by the United States
Government (including, without limitation, the U.S. Department of Treasury’s
Office of Foreign Assets Control), the United Nations Security Council, the
European Union or Her Majesty’s Treasury.


(u)The Credit Agreement is amended by restating Section 3.26 thereof in its
entirety as follows:


SECTION 3.26. OFAC. Neither the Borrower, nor any of its Subsidiaries, nor to
the Borrower’s knowledge, any director, officer, employee, agent or affiliate
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (a) the subject or target of any Sanctions or
(b) located, organized or resident in a Designated Jurisdiction.


(v)The Credit Agreement is amended by adding the following Section 3.27
immediately following Section 3.26:


SECTION 3.27. ANTI-CORRUPTION LAWS. The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies or procedures designed to promote
and achieve compliance with such laws.


(w)The Credit Agreement is amended by adding the following Sections 6.21 and
6.22 immediately following Section 6.20:


SECTION 6.21. Anti-Corruption Laws. The Borrower and its Restricted Subsidiaries
will not directly or indirectly use the proceeds of any Letters of Credit or
Loans for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other applicable jurisdictions.


SECTION 6.22. SANCTIONS. The Borrower and its Restricted Subsidiaries will not
directly or, to the Borrower’s knowledge, indirectly, use the proceeds of any
Letters of Credit or Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any of the
Borrower, a Restricted Subsidiary, a Lender, a Joint Lead Arranger, the
Administrative Agent, the Collateral Agent, an Issuing Bank or the Swingline
Lender of Sanctions.


(x)The Credit Agreement is amended by adding the words “or any other central
bank in the European Union or the United Kingdom” immediately after “Federal
Reserve Bank” in clause (d) of Section 9.04.


(y)The Credit Agreement is amended by restating Section 2.17(a) thereof in its
entirety as follows:


SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes (including Other Taxes) from such
payments, then (i) the sum payable




--------------------------------------------------------------------------------




shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall withhold or deduct an amount equal to such Taxes
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(z)The Credit Agreement is amended by adding the following clause (iii)
immediately following clause (b)(ii) of Section 2.05.


and (iii) the total LC Exposure in respect of Letters of Credit issued by each
Issuing Bank will not exceed $50,000,000 (or such other amount as may be agreed
between the Borrower and such Issuing Bank in its sole discretion)


Section 4. Conditions Precedent. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) on which each of the following conditions
precedent shall have first been satisfied (or waived by all of the Lenders):


(a)    The Administrative shall have received counterparts of this Amendment
duly executed by the Borrower, the Guarantors and each of the Lenders.


(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of (a) the general counsel of the Borrower and (b) Alston & Bird
LLP and other counsel for the Loan Parties, covering such matters relating to
the Loan Parties or this Amendment as the Administrative Agent shall reasonably
request and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.


(c)    The Administrative Agent shall have received from the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party a certificate certifying that any certified copies of any articles or
certificate of incorporation or formation, operating agreement, partnership
agreement, bylaws or similar organizational documents and resolutions of such
Loan Party previously delivered to the Administrative Agent with respect to such
Loan Party in connection with the Credit Agreement have not been amended,
supplemented or otherwise modified since the date of such delivery, or if any of
the foregoing has been amended, supplemented or otherwise modified (or, in the
case of resolutions, if any additional resolutions regarding the Amendment have
been adopted), copies of such amendments, supplements, modifications or
resolutions certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party.


(d)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
confirming that on the Amendment Effective Date: (i) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement are satisfied,
(ii) the Borrower is in pro forma compliance with the financial covenants set
forth in Section 6.01 of the Credit Agreement both immediately before and
immediately after the Amendment Effective Date and (iii) after giving effect to
the 2014 Term Loans on a pro forma basis (assuming for purposes thereof that the
2014 Term Commitments have been fully drawn), the Borrower and its Restricted
Subsidiaries will be in compliance with a Senior Secured Leverage Ratio of not
greater than 2.00:1.00.


(e)    The Administrative Agent and each Lender shall have received all fees
agreed to in writing by the Borrower and the Administrative Agent and to the
extent invoiced at least one Business Day prior to the date of this Amendment,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower pursuant to Section 9.03(a) of the Credit Agreement.


Section 5. Representations. The Borrower represents and warrants to the Lenders
that:






--------------------------------------------------------------------------------




(a)    Authorization. Each of the Borrower and the other Loan Parties has the
power and authority, and has taken all requisite corporate actions (including
any required shareholder approval) required for the lawful execution, delivery
and performance of this Amendment and the performance of the Credit Agreement,
as amended by this Amendment, in accordance with their respective terms. This
Amendment has been duly executed and delivered by each Loan Party, and both this
Amendment and the Credit Agreement, as amended by this Amendment, are legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their respective terms except as the enforceability
thereof may be limited by bankruptcy, moratorium, insolvency, reorganization or
similar laws affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity (whether considered in a proceeding
at law or in equity).


(b)    Compliance with Laws, etc. The execution, delivery and performance of
this Amendment and the other Loan Documents to which any Loan Party is a party
(i) do not and will not violate any provisions of (A) any applicable law, rule
or regulation, (B) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or any Restricted Subsidiary or its or any Restricted Subsidiary’s
properties, or (C) the certificate of incorporation, bylaws or other
organizational documents of the Borrower or any Restricted Subsidiary, as
applicable; (ii) do not and will not be in conflict with, result in a breach of,
violate, give rise to a right of prepayment under or constitute a default under,
any material contract, indenture, agreement or other instrument or document to
which the Borrower or any Restricted Subsidiary is a party, or by which the
properties or assets of the Borrower or any Restricted Subsidiary are bound; and
(iii) do not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of the Borrower or any Restricted Subsidiary
(other than the Liens created by the Loan Documents).


(c)    Representations and Warranties. The representations and warranties of the
Borrower set forth in the Credit Agreement as amended hereby are true and
correct in all material respects on and as of the Amendment Effective Date
(except to the extent that any representation or warranty expressly relates to
an earlier date, in which case such representation or warranty shall have been
true and correct as of such earlier date); provided that any representation and
warranty that is qualified as to materiality or material adverse effect shall,
after giving effect to such qualifications as set forth therein, be true and
correct in all respects.


(d)    No Default. At the time of and immediately after giving effect to this
Amendment, no Default shall have occurred and be continuing.


Section 6. Release of Mortgaged Properties. Subject to the occurrence of the
Amendment Effective Date, each Lender (a) consents to the release of all
Mortgaged Properties from the Liens of the applicable Security Documents and
(b) directs the Administrative Agent and the Collateral Agent to execute and
deliver all such instruments, releases, financing statements or other
agreements, and take all such further actions, as shall be necessary to
effectuate the release of such Mortgaged Properties from the Liens of any
applicable Security Document. Without limiting the provisions of Section 9.03 of
the Credit Agreement, the Borrower shall reimburse the Administrative Agent and
the Collateral Agent for all costs and expenses, including reasonable and
documented attorneys’ fees and disbursements, incurred by either of them in
connection with any action contemplated by this Section 6.


Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 10. Effect. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way




--------------------------------------------------------------------------------




affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart hereof.


Section 12. Confirmation of Loan Documents. As of the date of hereof and after
giving effect to this Amendment (including, without limitation, the release of
the Mortgaged Properties as contemplated by Section 5 above), the Borrower
hereby confirms and ratifies all of its obligations under the Credit Agreement
and each other Loan Document to which it is a party. By its execution on the
respective signature lines provided below, as of the date hereof and after
giving effect to this Amendment (including without limitation, the release of
the Mortgaged Properties as contemplated by Section 5 above), each of the
Guarantors hereby (a) confirms and ratifies all of its obligations and the Liens
granted by it under the Loan Documents to which it is a party, (b) represents
and warrants that the representations and warranties set forth herein, the
Credit Agreement and in such other Loan Documents are true and correct in all
material respects on the date hereof as if made on and as of such date (except
to the extent that any representation or warranty expressly relates to an
earlier date, in which case such representation or warranty shall have been true
and correct as of such earlier date); provided that any representation and
warranty that is qualified as to materiality or material adverse effect shall,
after giving effect to such qualifications as set forth therein, be true and
correct in all respects and (c) confirms that all references in such Loan
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended hereby as of the date hereof without impairing any
such obligations or Liens in any respect. This Amendment is deemed to be a “Loan
Document” and an “Additional Tranche Term Loan Amendment” for the purposes of
the Credit Agreement.


Section 13. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Amendment as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[Signatures Commence on Next Page]










    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment and
Additional Tranche Term Loan Amendment to Third Amended and Restated Credit
Agreement to be executed as of the date first above written.


HEALTHSOUTH CORPORATION
By: /s/ Douglas E. Coltharp    
Name: Douglas E. Coltharp
Title: Executive Vice President and
Chief Financial Officer






















































































[Signatures continue on next page]




[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




GUARANTORS, in each case solely for the purpose of making the representations
contained in the second sentence of Section 12:


CMS Jonesboro Rehabilitation, Inc.
CMS Topeka Rehabilitation, Inc.
Continental Medical of Arizona, Inc.
Continental Medical Systems, Inc.
Continental Rehabilitation Hospital of Arizona, Inc.
HEALTHSOUTH LTAC of Sarasota, Inc.
HEALTHSOUTH of Dothan, Inc.
HEALTHSOUTH of Montgomery, Inc.
HEALTHSOUTH of Nittany Valley, Inc.
HEALTHSOUTH of San Antonio, Inc.
HEALTHSOUTH of South Carolina, Inc.
HEALTHSOUTH of Spring Hill, Inc.
HEALTHSOUTH of Treasure Coast, Inc.
HEALTHSOUTH of Yuma, Inc.
HEALTHSOUTH Rehabilitation Center, Inc.
HealthSouth Rehabilitation Hospital The Woodlands, Inc.
HealthSouth Rehabilitation Center of New Hampshire, Inc.
HealthSouth Rehabilitation Hospital of Austin, Inc.
HEALTHSOUTH Rehabilitation Hospital of Manati, Inc.
HealthSouth Rehabilitation Hospital of San Juan, Inc.
HealthSouth Rehabilitation Hospital of Texarkana, Inc.
Lakeshore System Services of Florida, Inc.
Rehab Concepts Corp.
REHABILITATION HOSPITAL OF COLORADO SPRINGS, INC.
Rehabilitation Hospital of Nevada - Las Vegas, Inc.
SHERWOOD REHABILITATION HOSPITAL, INC.
TARRANT COUNTY REHABILITATION HOSPITAL, INC.
Tyler Rehabilitation Hospital, Inc.
Western Neuro Care, Inc.




By: /s/ Edmund M. Fay            
Name: Edmund M. Fay
Title: Treasurer






















[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Lakeview Rehabilitation Group Partners
By:
Continental Medical of Kentucky, Inc., its General Partner

Southern Arizona Regional Rehabilitation Hospital, L.P.
By:
Continental Rehabilitation Hospital of Arizona, Inc., its General Partner

Western Medical Rehab Associates, L.P.
By:
Western Neuro Care, Inc.,

its Managing General Partner


By: /s/ Edmund M. Fay            
Name: Edmund M. Fay
Title: Treasurer




Advantage Health, LLC
HealthSouth Arizona Real Estate, LLC
HealthSouth Aviation, LLC
HealthSouth Bakersfield Rehabilitation Hospital, LLC
HealthSouth California Real Estate, LLC
HealthSouth Colorado Real Estate, LLC
HealthSouth Deaconess Holdings, LLC
HealthSouth Harmarville Rehabilitation Hospital, LLC
HealthSouth Joint Ventures Holdings, LLC
HealthSouth Kansas Real Estate, LLC
HealthSouth Kentucky Real Estate, LLC
HealthSouth Littleton Rehabilitation, LLC
HealthSouth Martin County Holdings, LLC
HealthSouth Mesa Rehabilitation Hospital, LLC
HealthSouth Middletown Rehabilitation Hospital, LLC
HealthSouth Nevada Real Estate, LLC
HealthSouth New Mexico Real Estate, LLC
HealthSouth Pennsylvania Real Estate, LLC
HealthSouth Northern Kentucky Rehabilitation Hospital, LLC
HealthSouth of East Tennessee, LLC
HealthSouth of Erie, LLC
HealthSouth of Fort Smith, LLC
HealthSouth of Pittsburgh, LLC
HealthSouth of Reading, LLC
HealthSouth of Toms River, LLC
HealthSouth of York, LLC
HealthSouth Ohio Real Estate, LLC
HealthSouth Owned Hospitals Holdings, LLC
HealthSouth Plano Rehabilitation Hospital, LLC


By: /s/ Edmund M. Fay            
Name: Edmund M. Fay
Title: Treasurer






[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




HealthSouth Properties, LLC
HealthSouth Real Estate, LLC
HealthSouth Real Property Holding, LLC
HealthSouth Rehabilitation Hospital at Drake, LLC
HealthSouth Rehabilitation Hospital of Arlington, LLC
HealthSouth Rehabilitation Hospital of Beaumont, LLC
HealthSouth Rehabilitation Hospital of Charleston, LLC
HealthSouth Rehabilitation Hospital of Cypress, LLC
HealthSouth Rehabilitation Hospital of Desert Canyon, LLC
HealthSouth Rehabilitation Hospital of Fort Worth, LLC
HealthSouth Rehabilitation Hospital of Fredericksburg, LLC
HealthSouth Rehabilitation Hospital of Gadsden, LLC
HealthSouth Rehabilitation Hospital of Henderson, LLC
HealthSouth Rehabilitation Hospital of Humble, LLC
HealthSouth Rehabilitation Hospital of Largo, LLC
HealthSouth Rehabilitation Hospital of Las Vegas, LLC
HealthSouth Rehabilitation Hospital of Marion County, LLC
HealthSouth Rehabilitation Hospital of Mechanicsburg, LLC
HealthSouth Rehabilitation Hospital of Miami, LLC
HealthSouth Rehabilitation Hospital of Midland/Odessa, LLC
HealthSouth Rehabilitation Hospital of Modesto, LLC
HealthSouth Rehabilitation Hospital of New Mexico, LLC
HealthSouth Rehabilitation Hospital of Newnan, LLC
HealthSouth Rehabilitation Hospital of Northern Virginia, LLC
HealthSouth Rehabilitation Hospital of Petersburg, LLC
HealthSouth Rehabilitation Hospital of Sarasota, LLC
HealthSouth Rehabilitation Hospital of Seminole County, LLC
HealthSouth Rehabilitation Hospital of Sewickley, LLC
HealthSouth Rehabilitation Hospital of South Jersey, LLC
HealthSouth Rehabilitation Hospital of Sugar Land, LLC
HealthSouth Rehabilitation Hospital of Tallahassee, LLC
HealthSouth Rehabilitation Hospital of Utah, LLC
HealthSouth Rehabilitation Institute of Tucson, LLC
HealthSouth Scottsdale Rehabilitation Hospital, LLC
HealthSouth Sea Pines Holdings, LLC
HealthSouth Specialty Hospital of North Louisiana, LLC


By: /s/ Edmund M. Fay            
Name: Edmund M. Fay
Title: Treasurer




















[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




HealthSouth South Carolina Real Estate, LLC
HealthSouth Sub-Acute Center of Mechanicsburg, LLC
HealthSouth Sunrise Rehabilitation Hospital, LLC
HealthSouth Support Companies, LLC
HealthSouth Texas Real Estate, LLC
HealthSouth Tucson Holdings, LLC
HealthSouth Utah Real Estate, LLC
HealthSouth Valley of the Sun Rehabilitation Hospital, LLC
HealthSouth Walton Rehabilitation Hospital, LLC
HealthSouth West Virginia Real Estate, LLC
New England Rehabilitation Management Co., LLC
Print Promotions Group, LLC
Rebound, LLC
Rehabilitation Hospital Corporation of America, LLC
Rehabilitation Hospital of Plano, LLC
Rehabilitation Institute of Western Massachusetts, LLC


By: /s/ Edmund M. Fay            
Name: Edmund M. Fay
Title: Treasurer


































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Administrative Agent, as Collateral Agent, as an
Incremental Lender and as a Lender




By: /s/ Christopher R. Lee    
Name: Christopher R. Lee                
Title: Assistant Vice President            




























































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Citicorp North America, Inc., as a Lender


By: /s/ Laura Fogarty                
Name: Laura Fogarty
Title: Vice President


































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Citibank N.A., as an Incremental Lender


By: /s/ Laura Fogarty                
Name: Laura Fogarty
Title: Vice President


































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as an Incremental
Lender and a Lender


By: /s/ Mark Walton                
Name: Mark Walton
Title: Authorized Signatory
































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




JP Morgan Bank NA, as an Incremental Lender and a
Lender


By: /s/ Amy M. Ukena    
Name: Amy M. Ukena
Title: Vice President
































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as an Incremental Lender and a
Lender


By: /s/ Michael King                
Name: Michael King
Title: Authorized Signatory
































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




SunTrust Bank, as an Incremental Lender and a Lender


By: /s/ Joshua Turner                
Name: Joshua Turner
Title: Vice President
































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------




Wells Fargo Bank, N.A., as an Incremental Lender and a
Lender


By: /s/ Christopher M. Johnson            
Name: Christopher M. Jonson
Title: Assistant Vice President
































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Bank of America, N.A., as an Incremental Lender and a
Lender




By: /s/ Joseph L. Corah            
Name: Joseph L. Corah
Title: Director




If a second signature is necessary;




By: ______________________    
Name:
Title:














































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Royal Bank of Canada, as an Incremental Lender and a
Lender




By: /s/ Amy Promaine                
Name: Amy Promaine
Title: Authorized Signatory






























































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




REGIONS BANK, as an Incremental Lender and a Lender


By: /s/ David A. Simmons            
Name: David A. Simmons            
Title: Senior Vice President        


































































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




SYNOVUS BANK, as an Incremental Lender and a
Lender




By: /s/ Anne H. Lovette            
Name: Anne H. Lovette
Title: Senior Vice President




If a second signature is necessary;




By: ________________________    
Name:
Title:














































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------








IBERIABANK, as an Incremental Lender and a Lender




By: /s/ Joe Medori                    
Name: JOE MEDORI                
Title: SENIOR VICE PRESIDENT, IBERIABANK




























































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Cadence Bank, as an Incremental
Lender and a Lender


(Type Name of Legal Entity)


By: /s/: Gaines Livingston                
Name: Gaines Livingston
Title: VP




If a second signature is necessary;




By: __________________________    
Name:
Title:










































































[Signatures continue on next page]


[Signature Page to Second Amendment and Additional Tranche Term Loan Amendment
to
Third Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




Schedule A


Term Commitments of 2014 Term Lenders




2014 Incremental Lender
2014 Term Commitment
Barclays Bank PLC
$14,625,000.00
Citibank N.A.
$14,625,000.00
Goldman Sachs Bank USA
$14,625,000.00
JPMorgan Chase Bank, N.A.
$14,625,000.00
Morgan Stanley Bank, N.A.
$14,625,000.00
SunTrust Bank
$14,625,000.00
Wells Fargo Bank, N.A.
$14,625,000.00
Bank of America, N.A.
$14,625,000.00
Royal Bank of Canada
$12,000,000.00
Regions Bank
$8,000,000.00
Synovus Bank
$8,000,000.00
Iberiabank
$3,750,000.00
Cadence Bank NA
$1,250,000.00
TOTAL
$150,000,000.00







